Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 1 and 3-17 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the method according to claim 2" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 2 is cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









Mathies et al. and Church et al.
Claims 1, 4, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathies et al. (US20100285975) in view of Church et al. (WO2012048341).
Mathies et al. teach a microfluidic method of generating droplets comprising cells and droplets comprising microbeads coupled with reverse primer oligonucleotides (e.g. para 0016-0017,pg. 2) ; merging cell containing droplets with bead containing droplets; releasing cellular nucleic acid contents within the merged droplet and to allow the bead conjugated reverse primers to capture target nucleic acid molecules and undergo PCR amplification (e.g. para 0039-0040,pg. 3; para 0071-073,pg. 8; Fig. 1).
 Mathies et al. teach providing very dilute concentrations of beads in droplets and cells in droplets. A preferred embodiment recites concentrations of 0.1 beads per droplet and 0.1 cell per droplets are used to generate 1 in 100 droplets comprising both a cell and a bead (e.g. para 0039-0040, pg. 3; para 0069-0073, pg. 8; Fig. 1).
 Therefore, Mathies et al. make obvious the limitations: method for capturing and encoding nucleic acid from a plurality of single cells, wherein the method comprises: (i)    randomly placing a plurality of solid supports into a plurality of compartments, such that the average number of solid supports per compartment, 1, is less than 1, wherein each solid support carries a capture moiety (e.g. reverse primer conjugated beads wherein bead concentration is 1 bead  per 10 droplets, i.e. 0.1 bead per droplet,  as in para 0039-0040,pg. 3; para 0069-0073,pg. 8; Fig. 1); (ii)    randomly placing a plurality of single cells into the plurality of compartments, such that the average number of cells per compartment,2, is less than 1(e.g. cell concentration is 1 cell per 10 droplets, i.e. 0.1 cells per droplet,  as in para 0039-0040,pg. 3; para 0069-0073,pg. 8; Fig. 1);
(iii)    releasing nucleic acid from each single cell; and (iv) capturing the nucleic acid from each single cell via the capture moiety, such that nucleic acid from each single cell is tagged with a unique identification sequence, wherein steps (i) and (ii) may be performed in any order (e.g. para 0039-0040, pg. 3; para 0071-0073,pg. 8; Fig. 1) as required by claim 1.
Regarding the limitation: wherein the average number of solid supports per compartment, 1, and the average number of single cells per compartment, 2, are selected such that 2/(1+ 1)(2+ 2) = 90% as recited in claim 1:
As discussed in the previous action, Mathies et al. disclose diluting both cell solution and bead solution to optimize distribution of a single cell and a single bead in the same droplet in order to achieve “statistically meaningful single cell analysis”(e.g. para 0071,pg. 8).
Therefore, the requirements of average number of solid supports per compartment, 1, and average number of cells per compartment, 2, are result-effective variables that are optimized according to user’s choice. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
Considering the Mathies reference as a whole, Mathies et al. modulate the distribution of beads per droplet (e.g. 0.33 bead/droplet as in para 0056, pg. 6; 0.1beads/droplet as in para 0069, pg. 8; 0.15 beads/droplet as in para 0073,pg. 8) and cells per droplet (e.g.  it is possible to detect the presence of a bacterial cell that occurs at low frequency, e.g., 1 in 1,000, 1 in 10,000, 1 in 100,000 or lower as in para 0066,pg. 7; 0.1 cells/droplet as in para 0069, para 0073, p g. 8). 
Therefore, as Mathies et al. teach embodiments of the average number of solid supports per compartment, 1, and the average number of cells per compartment, 2, that are modulated to very low frequencies wherein the values for 1 and 2 are equivalent to 0.1 or less,  the teaching of Mathies encompasses embodiments wherein selections of  1 and 2 yield the equation 2/(1+ 1)(2+ 2) = 90%.
Therefore, as Mathies et al. teach such low frequencies for 1 and 2 are known in the art and as Mathies et al. disclose optimization of average number of solid supports per compartment, 1, and average number of cells per compartment, 2, the requirements of the limitation: “wherein the average number of solid supports per compartment, 1, and the average number of single cells per compartment, 2 , are selected such that 2/(1+ 1)(2+ 2) = 90%” as recited in claim 1 is not considered inventive and is rendered obvious by the teaching of Mathies et al.
As Mathies et al. teach a microfluidic method comprising generating droplets comprising cells and droplets comprising reverse primer -conjugated beads(e.g. para 0039-0040,pg. 3; para 0071-073,pg. 8; Fig. 1), they make obvious the limitation: wherein the plurality of compartments are droplets formed by an emulsifying or droplet microfluidics apparatus as required by claim 7.
Furthermore, they make obvious the limitation: wherein the compartment volume is selected such that only a single solid support can fit into each compartment (e.g. 1 in 100 droplets comprising both a cell and a bead as in para 0039-0040,pg. 3; para 0069-073,pg. 8; Fig. 1) as required by claim 8.
Furthermore, they make obvious the limitation: wherein the solid support is a microbead (e.g. para 0016-0017, pg. 2) as required by claim 9.
As Mathies et al. teach reverse primer -conjugated beads, wherein the reverse primer is designed to complement target nucleic acids (e.g. para 0071-0073, pg. 8), they make obvious the limitation: wherein the capture moiety is a nucleic acid complementary to cellular nucleic acid as required by claim 11.
Mathies et al. teach the target nucleic acid is DNA or RNA (e.g. para 0009-0010, pg. 1). Therefore, they make obvious the limitation: wherein the nucleic acid to be captured and encoded is RNA, nuclear or mitochondrial DNA; or microbial or viral RNA or DNA as required by claim 15.
Furthermore, as Mathies et al. teach embodiments wherein 16R rRNA is a target (e.g. para 0074-0076, pg. 9), they make obvious claim 17. 
Mathies et al. teach a method of combining very dilute concentrations of cells with oligonucleotide conjugated beads in compartments, wherein the oligonucleotide, i.e. reverse primer, is complementary to target nucleic acids. However, they do not teach the limitation: wherein each solid support carries a unique identification sequence as required by claim 1.
Like Mathies et al., Church et al. teach a method of combining cells with oligonucleotide conjugated beads in discrete compartments. Furthermore, Church et al. teach the oligonucleotide comprises barcoded sequences and sequences complementary to target nucleic acids (e.g. para 025, pg. 8; para 027, pg. 9; Fig. 1).
Church et al. teach generation of barcoded oligonucleotide conjugated beads by split and pool synthesis is known at the time of their disclosure (e.g. para 005, pg. 2), but teach a preferred embodiment of generating barcoded oligonucleotide conjugated beads by emulsion PCR(e.g. para 024-026, 7-8; para 079-087, pg.29-32; Fig. 1).
 Furthermore, Church et al. teach an embodiment of a bead comprising at least two oligonucleotides comprising sequences that complements different nucleic acid targets (e.g. para 0025, pg. 8;  para 019, pg. 6; para 032,pg. 11; Fig. 6A and 6B). 
Church et al. also teach capture of cellular RNA by barcoded beads and subjecting the captured RNA to reverse transcription to yield cDNA (e.g. para 015, pg. 5; para 029- 030,pg. 9-10; Fig. 2).
Therefore, as Church et al. teach beads coupled with oligonucleotides comprising barcoded sequences and sequences complementary to target nucleic acids(e.g. para 025,pg. 8; para 027, pg. 9; Fig. 1), they make obvious the limitation: wherein each solid support carries (a) a unique identification sequence and (b) a capture moiety as required by claim 1.
Furthermore, as Church et al. teach generating barcoded oligonucleotide conjugated beads by emulsion PCR(e.g. para 024-026, 7-8; para 079-087, pg.29-32; Fig. 1), they make obvious the limitation: wherein the plurality of solid supports comprising (a) a unique identification sequence and (b) a capture moiety are generated prior to step (ii) by emulsion PCR as required by claim 4.
Furthermore, as Church et al. teach generation of barcoded oligonucleotide conjugated beads by split and pool synthesis is known in the art(e.g. para 0005,pg. 2), they make obvious the limitation: wherein the plurality of solid supports are generated prior to step (ii) by split-and-pool combinatorial synthesis as required by claim 5.
Furthermore, Church et al. make obvious the limitation: wherein the unique identification sequence is an oligonucleotide (e.g. para 025,pg. 8; para 027, pg. 9; Fig. 1) as required by claim 10.
Furthermore, Church et al. make obvious the limitation: wherein the unique identification sequence and the capture moiety are both nucleic acid sequences and are part of the same oligonucleotide (e.g. para 025,pg. 8; para 027, pg. 9; Fig. 1) as required by claim 12.
As Church et al. teach an embodiment of a bead comprising at least two oligonucleotides comprising sequences that complements different nucleic acid targets (e.g. para 0025, pg. 8;  para 019, pg. 6; para 032,pg. 11; Fig. 6A and 6B), they make obvious the limitation: wherein each solid support carries a plurality of different capture moieties as required by claim 13.
Furthermore, as Church et al. teach each bead carries a clonal copy of the barcode and different annealing primers to target different cellular nucleic acids, Church et al. make obvious the limitation: wherein the unique identification sequence and the capture moiety are both nucleic acid sequences and are part of the same oligonucleotide and wherein the solid support carries a plurality of  oligonucleotides, each comprising a unique identification sequence and a different capture moiety (e.g. para 019, pg. 6; para 024- 027, pg. 8-9; para 032,pg. 11; Fig. 1, 6A and 6B) as required by claim 14.
As Church et al. also teach capture of cellular RNA by barcoded beads and subjecting the captured RNA to reverse transcription to yield cDNA (e.g. para 015,pg. 5; para 029- 030,pg. 9-10; Fig. 2), they make obvious the limitation: wherein after step (iv), the method comprises the step of synthesising cDNA from the captured nucleic acid as required by claim 16.
Furthermore, as Church et al. teach target nucleic acid includes mRNA (e.g. para 031,pg. 10-11), they make obvious claim 17. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Mathies et al. comprising providing beads coupled to oligonucleotides that complement target nucleic acids to include preparing and using beads coupled to barcoded capture oligonucleotides as taught by Church et al. because the techniques of preparing and using beads as taught by Church et al. are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of providing beads coupled to oligonucleotides that complement target nucleic acids.
Furthermore, a skilled artisan would recognize that the simple substitution of the capture oligonucleotide of Mathies et al. for the barcoded capture oligonucleotide of Church et al. would yield the predictable outcome of providing beads coupled to oligonucleotides that complement target nucleic acids.
Furthermore, a person of ordinary skill in the art would appreciate the added benefit of generating beads as taught by Church et al. results in providing a population of beads wherein a single bead is capable of capturing multiple different targets for multiplexed analysis.

Mathies et al., Church et al. and Saxonov
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mathies et al. and Church et al., as applied to claims 1, 4, 5 and 7-17 above, and further in view of Saxonov(US20120316074).
The teachings of Mathies et al. and Church et al. as applied above are incorporated in this rejection.
 Mathies et al. and Church et al. teach a method for analysis of cellular nucleic acid of combining barcoded beads and cells in partitions that are droplets. However, they do not teach a partition is a well in a microwell plate.
 Like Mathias et al. and Church et al., Saxonov teaches single cell analysis by amplification that can include a bead in a discrete partition (e.g. para 0132-0134, pg. 12-13; para 0165-0171, pg. 18).
 Furthermore, Saxonov teaches partition can be wells of a microtiter plate (e.g. para 0076, pg. 7; para 0114, pg. 10). 
Therefore, Saxonov makes obvious the limitation: wherein the plurality of compartments are wells of a microwell array as required by claim 6.	
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Mathies et al.  and Church et al. comprising providing beads coupled to oligonucleotides and cells in droplet partitions to include well partitions of a microwell plate as taught by Saxonov because a skilled artisan would recognize that the simple substitution of one type of partition for another would yield the predictable outcome of providing beads coupled to oligonucleotides that complement target nucleic acids.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
Regarding the teaching of Mathies et al.:
As discussed in the current rejections, Mathies et al. teach optimization of both cells/droplet, 2, and beads/droplet, 1, to yield distribution of a single cell and a single bead in the same droplet in order to achieve “statistically meaningful single cell analysis”(e.g. para 0071,pg. 8).
Therefore, the requirements of average number of solid supports per compartment, 1, and average number of cells per compartment, 2, are result-effective variables that are optimized according to user’s choice. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
Furthermore, Mathies et al. teach embodiments of the distribution of cells and beads to droplets  at very low frequencies such that the values for 1 and 2 are equivalent to 0.1 or less,  and selections of  1 and 2 yield the equation 2/(1+ 1)(2+ 2) = 90%.
 Therefore, as Mathies et al. teach such low frequencies for 1 and 2 are known in the art and as Mathies et al. disclose optimization of variables represented by  1and 2, the requirements of the limitation: “wherein the average number of solid supports per compartment, 1, and the average number of single cells per compartment, 2, are selected such that 2/(1+ 1)(2+ 2) = 90%” as recited in claim 1 is not considered inventive and is rendered obvious by the teaching of Mathies et al.
 Regarding Applicants’ arguments in reference to the combination of the teaching of Mathies et al. with the teaching of Church et al.: these arguments are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, both Mathies et al. and Church et al. teach methods  of combining cells with oligonucleotide conjugated beads in discrete compartments. Furthermore, Church et al. teach the oligonucleotide comprises barcoded sequences and sequences complementary to target nucleic acids (e.g. para 025, pg. 8; para 027, pg. 9; Fig. 1).
Therefore, it would be obvious to combine the teachings of Mathies with the teachings of Church et al. because the techniques of preparing and using beads as taught by Church et al. are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of providing beads coupled to oligonucleotides that complement target nucleic acids. Furthermore, a skilled artisan would recognize that the simple substitution of the capture oligonucleotide of Mathies et al. for the barcoded capture oligonucleotide of Church et al. would yield the predictable outcome of providing beads coupled to oligonucleotides that complement target nucleic acids.
Furthermore, a person of ordinary skill in the art would appreciate that Church et al. teach the benefits of generating beads according to Church (i.e. providing a population of beads wherein a single bead is capable of capturing multiple different targets for multiplexed analysis).
Furthermore, both Mathies and Church teach target RNA as recited in claim 17.
Regarding Applicants’ arguments in reference to the teaching of Saxonov: the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  The rejections are maintained.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/Primary Examiner, Art Unit 1675